Citation Nr: 0528677	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  96-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected pes planus, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a back disability, 
including claimed as secondary to service-connected pes 
planus.

4.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1995 and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (the RO).   

Procedural History

The veteran served on active duty from August 1971 until 
August 1973.  

In a March 1993 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a skin 
condition.  The veteran did not appeal.  

In June 1994, the RO received the veteran's claim of 
entitlement to service connection for PTSD and bilateral pes 
planus, as well as a request to reopen the previously denied 
claim of entitlement to service connection for a skin 
condition.  The September 1995 rating decision denied the 
veteran's claims.  The veteran disagreed with the September 
1995 rating decision and initiated this appeal. The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 1996.

In March 1996, the veteran presented sworn testimony before 
the RO hearing officer.  A copy of the transcript has been 
associated with the veteran's VA claims folder.  
In a September 1996 decision by the RO hearing officer, 
service connection for pes planus was granted and a 
noncompensable disability rating was assigned.  The veteran 
indicated his disagreement with the assigned rating.  In an 
October 1997 rating decision, the RO assigned a 10 percent 
disability rating.  However, the veteran has not indicated 
his agreement with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].  
Accordingly, that matter remains on appeal.  

In April 1997, the RO received the veteran's claim of 
entitlement to service connection for a low back condition, 
including claimed as secondary to his service-connected pes 
planus.  The November 2000 rating decision denied the 
veteran's claim.  The veteran's appeal was perfected with his 
timely submission of a substantive appeal in July 2001.  

In June 2002, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has also been associated with the veteran's VA claims folder.

In an August 2002 Board decision, the veteran's request to 
reopen his previously denied claim of service connection for 
a skin condition was reopened and referred to the RO for 
further development.  Action on the remaining three issues 
was deferred.   

In October 2003, the Board remanded all four issues 
[entitlement to an increased rating for the veteran's 
bilateral pes planus, and service connection for a back 
condition, PTSD and a skin disorder] to the agency of 
Original jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) for further development.  After such development 
was accomplished, in a June 2005 supplemental statement of 
the case (SSOC) the AMC denied all four of the veteran's 
claims.  The claims folder has been returned to the Board for 
further appellate action.  



For the reasons explained below, the Board has determined 
that an additional remand concerning the issues of 
entitlement to service connection for a back disability and 
entitlement to service connection of a skin condition is 
required.  These issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus manifests with minimal 
tenderness, swelling and pain on manipulation and use of the 
feet and without evidence of marked deformity, characteristic 
callosities or spasm.  

2.  The evidence does not show that the veteran's bilateral 
pes planus is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The veteran did not participate in combat.  The veteran's 
reported PTSD stressors are not verified.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2005).   

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).

3.  PTSD was not incurred in or aggravated by the veteran's 
military service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by the November 
2000 SOC (PTSD and pes planus), the July 2001 SOC (back 
condition) and the June 2005 SSOC (all three claims) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2004 which was specifically intended to address the 
requirements of the VCAA.  The March 2004 letter from the RO 
explained in detail the evidence needed to substantiate his 
claims, specifically that medical evidence of the nature and 
severity of his conditions, their relationship to service in 
the case of the service connection claims, and, in the case 
of his PTSD claim, stressor verification information would be 
required to substantiate his claims.  Thus, this letter, 
along with the June 2005 SSOC not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the March 
2004 letter, the veteran was informed that VA is responsible 
for getting "relevant records from any Federal agency."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The RO informed the veteran in its March 2004 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them...It's still your responsibility to make sure that 
these records are received by us."  [Emphasis as in the 
original letter].
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The June 2005 SSOC advised the veteran 
that he could submit any additional evidence that he had 
which pertained to his claim.  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  The Board notes 
that in the nearly 10 years that the veteran has been 
pursuing his appeals with respect to PTSD and increased 
rating for pes planus and in the nearly 5 years that he has 
been pursuing his appeal for his back condition, the veteran 
has submitted numerous statements and other evidence in 
support of his claim.  In addition, the veteran has not 
submitted any additional evidence since the June 2005 SSOC.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decisions in September 1995 
and November 2000.  In the case of the September 1995 rating 
decision concerning PTSD and the veteran's pes planus claims, 
which was undertaken prior to the enactment of the VCAA in 
November 2000, furnishing the veteran with VCAA notice prior 
to initial adjudication was clearly an impossibility.  VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005).  

However, the veteran was subsequently provided with VCAA 
notice as to all issues through the March 2004 VCAA letter, 
and the case was readjudciated in 2005, subsequent to 
complete VCAA notice.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  Any VCAA notice 
deficiency has been rectified.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  The veteran has pointed to no prejudice resulting from 
the timing of VA's notice. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the three issues here being decided 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA treatment 
records, Social Security Administration records, PTSD 
stressor statements and the veteran's testimony.  
Additionally, during the course of the appeal, the veteran 
has been afforded VA Compensation and Pension examinations 
(C&P) in April 2004 (feet and back), September 2000 (feet, 
back and PTSD) and June 1995 (PTSD and feet).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2005).  As noted in the Introduction, the 
veteran presented personal testimony at an RO hearing in 
March 1996 and at a travel board hearing which was chaired by 
the undersigned Veterans Law Judge in June 2002.  

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected pes planus, currently evaluated as 10 
percent disabling.  

Relevant law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).
Specific schedular criteria

Pes planus will be rated as noncompensable when they are 
mild, with symptoms relieved by built-up shoe or arch 
support. 

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling. 

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral. 

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected bilateral pes planus, which 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently rated under Diagnostic Code 5276 
[flatfoot, acquired.] 
The evidence of record, specifically the June 1995 and April 
2004 VA examinations, indicates that the veteran has been 
diagnosed with bilateral pes planus.  The veteran's diagnosed 
foot condition corresponds precisely with the currently 
assigned Diagnostic Code.  Moreover, the veteran and his 
representative have not suggested that another code would be 
more appropriate.  

In summary, for the reasons stated above, the Board can 
identify a no more appropriate diagnostic code than the 
currently assigned Diagnostic Code 5276.  

Antipyramiding considerations

The Board notes that in the September 2000 VA examination the 
veteran was also found to be suffering from bilateral 
hammertoes.  In a November 2000 rating decision, the veteran 
was granted service connection for bilateral hammertoes as 
secondary to the veteran's pes planus.  Separate disability 
ratings of 10 percent have been assigned to the veteran's 
right and left hammertoe disabilities.  Accordingly, any 
symptomatology associated with the veteran's hammertoes has 
been taken into account under the separate rating.  See 38 
C.F.R. § 4.14 (2005) [the evaluation of the same disability 
under various diagnoses is to be avoided.].

Furthermore, the medical evidence of record sufficiently 
delineates the symptomatology caused by the veteran's pes 
planus and that caused by the hammertoes so that an informed 
decision can be made as to the veteran's increased rating 
claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

Schedular rating

Based on the evidence of record, it is the Board's conclusion 
that the criteria for an increased rating for the veteran's 
bilateral pes planus are not shown.  

As noted above, bilateral pes planus that is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, will be 
rated as 30 percent disabling.  

In this case, the objective medical evidence does not 
indicate the veteran's pes planus is severe.  Specifically, 
there is no evidence of marked deformity.  The January 1995 
VA examiner indicated that the veteran walked with a normal 
gait and posture.  X-rays taken in January 1997 indicate no 
pes deformity whatsoever.  Upon examination in September 
2000, the VA examiner found evidence of plantar stress of the 
first metacarpal phalangeal joint on the left in a lateral 
weight-bearing X-ray, but did not indicate alteration of gait 
or other symptoms indicative of a marked deformity.  

When the veteran presented for a VA foot examination in April 
2004 just five days prior, the examiner found that the 
veteran had no extreme tenderness on the plantar surface of 
the feet, no marked inward displacement and no spasm of the 
tendo-Achilles on manipulation.   Based on these findings, 
the April 2004 VA examiner specifically stated that the 
veteran's "feet do not have marked deformity."  The Board 
therefore finds, based on the medical evidence of record,  
that the requirement of a marked deformity has not been 
satisfied in regards to the veteran's pes planus.

With regard to the criteria concerning pain and manipulation 
on use that is accentuated, during the June 1995 VA 
examination, the examiner found that digital compression of 
the plantar aspect of both feet elicited no discomfort.  
During the November 1997 VA examination, the veteran reported 
some discomfort when he stood on his feet for a long period 
of time; however, no specific complaints as to pain were made 
at that time.  

The veteran had complaints of pain during the September 2000 
VA examination; however, at that time the veteran had just 
had recently had surgery, with pins in place in a number of 
his toes.  Significantly, the September 2000 VA examiner 
attributed the veteran's subjective complaints of pain to the 
veteran's hammer toes, not his pes planus disability.  

Numerous VA outpatient treatment records dated from August 
2000 to January 2003 show the veteran mainly complaining of 
pain in his low back, bilateral shoulders and right wrist, 
with the feet not mentioned .  In fact, in progress notes 
dated in February 2001 and March 2002, May 2002 and July 2002 
the veteran specifically denied pain in his feet.  The 
veteran complained of pain in the feet around the arch area 
in July 2001; however, the examiner noted that tenderness was 
"minimal".  

Subsequently, the veteran denied foot pain in December 2002.  
The April 2004 VA foot examination showed that there was no 
pain upon manipulation and some minimal pain on use, which 
led the examiner to conclude that the veteran had "excellent 
function in both feet and minimal disability."  In a follow-
up visit to the VA podiatry clinic in November 2004 the 
veteran complained of foot pain; however, orthopedic 
examination was normal at that time.  Mild pain to palpation 
was indicated in the medial arch in May 2005.  

In short, based on the numerous medical records in the file, 
the Board finds that there is no indication of pain and 
manipulation on use that is accentuated indicative of severe 
pes planus.

The Board notes that the veteran has complained of extreme 
pain with respect to his feet.  However, as noted above the 
examination records to not indicate any objective findings of 
severe pain.  Moreover, although the veteran is competent to 
provide information concerning his symptoms, self-interest 
may impact the credibility of such testimony.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In that regard, the Board 
notes that in a February 1995 private hospital treatment 
record the veteran was diagnosed with malingering.  
Additionally, in March 2001 a mental health treating 
professional also expressed concerns that the veteran's 
presentation of symptoms may be impacted by malingering.  
Thus, although the Board has taken the veteran's contentions 
into consideration, the Board finds the objective medical 
evidence to be more credible and more probative.

As for indication of swelling on use, swelling of the feet 
was noted in the September 2000 VA examination and a July 
2001 outpatient note.  However, more recent findings are 
negative for swelling.  These include the April 2004 VA 
examination report, which indicated no swelling of the feet; 
and the November 2004 podiatry clinic note, which was 
negative for edema.  

As for characteristic callosities, the June 1995 and January 
1997 VA examiners found no evidence of plantar calluses.  
Blisters and calluses were noted on the veteran's feet in May 
1997; however, such was attributed to overuse, not pes 
planus.  The April 2004 VA examiner indicated callosities 
under the metatarsal heads in relation to the veteran's 
hammertoes, but no callosities further back indicative of 
pressure in the middle of the foot.  The April 2004 podiatry 
clinic did not indicate the presence of callosities or 
hyperkeratotic tissue, and a May 2005 podiatry note was 
negative for the presence of hyperkeratotic tissue.  
Accordingly, characteristic callosities with regard to the 
veteran's pes planus have not been demonstrated.

Based on the extensive medical records, therefore, the Board 
finds that severe pes planus is not demonstrated.  None of 
the factors mentioned in the schedular criteria for a 30 
percent disability rating under Diagnostic Code 5276 is 
currently present. 

Nor has the veteran met the criteria for a 50 percent 
disability rating under Diagnostic Code 5276.  "Marked 
pronation" of the feet has never been demonstrated in the 
medical evidence of record.  Any findings in regards to 
tenderness in the plantar surface of the feet have been 
nothing more than minimal.  The April 2004 podiatry clinic 
note found "mild medial inward bowing of the Achilles 
Tendon" bilaterally, but this certainly does not amount to a 
marked inward displacement.  Finally, the April 2004 VA 
examiner specifically found no spasm of the tendo-Achilles 
upon manipulation.  

As for orthopedic devices, the veteran has been provided with 
inserts in his shoes, but does not use a cane or other device 
to assist with ambulation.  The April 2004 VA examiner found 
that the inserts were beneficial to the veteran.  In fact, 
the veteran himself indicated that the inserts have improved 
his ambulation.  In a May 2005 VA outpatient note, the 
veteran stated that his feet felt much better since an arch 
fill was added to his insert.  Accordingly, the criteria for 
a 50 percent disability rating under Diagnostic Code 5726 
have not been met.
De Luca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that DeLuca factors may be applicable (and as 
explained immediately above the Board does not believe that 
this is so), the Board will address whether additional 
disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  

Although the veteran's pes planus may cause him pain, there 
is of record no evidence of weakness, fatigability, 
incoordination and the like due to pain caused by the 
service-connected pes planus.  The April 2004 VA examiner 
indicated a flat-foot gait, but ultimately found that the 
veteran had "excellent function in both feet."  
Thus, there is no objective basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate in this case.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected pes planus 
has not changed appreciably since his initial date of 
entitlement to service connection in June 1994.  The clinical 
record, as indicated in the discussion of the schedular 
rating above, does not indicate a marked change in veteran's 
condition and specifically does not indicate any change that 
would require the assignment of a different rating.  To the 
extent that there was a change in the condition of the 
veteran's feet the medical evidence indicates that such is 
due to the development of hammertoes; as discussed above, 
those symptoms have been accorded a separate disability 
rating.  

Based on the evidence, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from June 1994 to the present.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The veteran has presented arguments of extreme pain in 
regards to his increased rating claim, in essence arguing 
that his service-connected pes planus disability is so 
exceptional that it warrants extraschedular consideration.  
The Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2005) in connection with the issue on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's pes planus.  The VA examiners in June 1995, 
January 1997, September 2000 and April 2004 did not indicate 
that the veteran's pes planus in any way out of the ordinary 
clinically.  There also is no evidence of hospitalization for 
the veteran's pes planus, either in the recent or the remote 
past.  

As has been discussed above, although the veteran has 
complained of extreme pain which is purportedly caused by his 
pes planus, the objective medical evidence of record, which 
has been discussed in detail above, does not support his 
statements.  Indeed, as discussed above the veteran's 
outpatient visits for numerous other claimed disabilities do 
not include reference to foot pain.  Indeed, the veteran 
denied foot pain on many occasions.  The Board places little 
weight of probative value on the veteran's statements 
concerning excruciating pain due to the pes planus, 
particularly in light of his history of malingering and 
exaggeration of symptoms.  

Moreover, such foot pain as does exist appears from the 
medical evidence to be at least partially associated with the 
hammertoes, not the pes planus.  As was discussed above, to 
the extent that the veteran ascribes the foot pain to the pes 
planus, his lay opinion as to medical matters is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2004) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].. 

With respect to interference with employment, the veteran is 
currently 54 years old and unemployed.  VA outpatient records 
show that the veteran's post-service employment included a 
number of odd jobs, but there is no indication of steady 
post-service employment.  In a September 2000 general 
psychiatry examination, the veteran indicated that he had 
been unemployed for the previous five years and had  jumped 
from one job to the next.  Significantly, the veteran has 
pointed to various reasons other than his service-connected 
pes planus for his unemployment.  He stated in July 1995 that 
substance abuse made it difficult for him to sustain 
employment.  In September 1999 he stated that he could not 
function at work "because of his PTSD symptoms and 
difficulty in sleeping."  There is no indication in the 
medical evidence that the veteran's pes planus markedly 
interferes with his ability to work.  

The Board has no reason to doubt that that the veteran's pes 
planus is uncomfortable and inconvenient.  However, the Board 
notes that such level of industrial impairment is 
specifically contemplated in the currently assigned 10 
percent rating.  See 38 C.F.R. §§ 3.321(a), 4.1 (2004); see 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted.
Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of the 
currently assigned 10 percent for his service-connected pes 
planus.  Contrary to the assertions of the veteran, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for PTSD.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).  

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2005); see also Moreau, 
supra.

The veteran's VA and private medical records document 
extensive ongoing mental health treatment from 1992 through 
the present.  The veteran has been diagnosed with 
schizoaffective disorder, depression, malingering, 
polysubstance abuse and PTSD.  [The Board notes in passing 
that the veteran has confined his claim of entitlement to 
service connection to PTSD and is not seeking service 
connection for any other psychiatric disability.]  

Although a June 1995 VA examiner specifically ruled out PTSD, 
there is substantial mental health documentation indicating a 
diagnosis of PTSD.  Specifically, a June 1995 VA treatment 
record, a September 2000 VA examination and a March 2001 VA 
evaluation all include a diagnosis of PTSD.  Therefore, 
resolving all doubt in the veteran's favor, the Board finds 
that element (1), competent medical evidence establishing a 
diagnosis of PTSD, has been met.  

With respect to element (2), in service disease or injury, 
there is no evidence of a psychiatric disease in service, and 
the veteran does not appear to so contend. 

Turning to the matter of in-service injury, which the Board 
believes includes psychic trauma or "stressors," the Board 
initially finds that the veteran did not engage in combat 
with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  
The veteran did not receive any decorations or awards 
indicative of combat status.  His Department of Defense Form-
214 shows that he received several medals, to include the 
Vietnam Service Medal and the Vietnam Campaign Medal, but the 
Board finds that none of these awards is conclusive on the 
issue of combat status.  The Vietnam Service Medal was 
awarded to all members of the U. S. Armed Forces serving at 
any time between July 4, 1965 and March 28, 1973 in Thailand, 
Laos, or Cambodia or the airspace thereover in direct support 
of operations in Vietnam.  See Army Regulation 672-5-1.  The 
Republic of Vietnam Campaign Medal was also awarded to all 
service personnel who served in that theater of operations 
for at least 6 months between March 1, 1961 and March 28, 
1973, and so it, too, is not determinative by itself of 
combat participation.  The veteran's other award, the 
National Defense Service Medal, does not imply combat 
participation.  The Board notes as well that the veteran has 
not asserted or implied that he was awarded any decorations 
for combat, and his indeed alleged stressors do not involve 
circumstances of combat.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); see also Baldwin, supra.

The Board observes that the veteran's presentation of his 
stressors has changed during the course of his appeal.  
Specifically, during a January 1996 VA examination, the 
veteran alleged "frequent exposure to combat" and further 
asserted that he had observed "seeing people burning after 
Napalm was dropped."  However, during the veteran's sworn 
testimony before the undersigned in June 2002, the veteran 
admitted that he had no direct combat exposure.  See the 
hearing transcript, page 7.  Moreover, with respect to his 
alleged exposure to seeing people burning due to Napalm 
attacks, the veteran has also testified that the closest he 
ever got to mainland Vietnam was 15 miles off the coast of a 
barrier island.  See the hearing transcript, page 4.  
Finally, the alleged combat and Napalm attack stressors have 
not only been refuted by the veteran's sworn testimony but 
they also have never been described with particularity so to 
require verification.  

The veteran has also alleged that his ship was fired upon by 
enemy forces on two occasions.  As will be discussed in 
greater detail below, these purported incidents have not been 
corroborated in the official records.  In light of the 
veteran's shifting reports of stressors over the years, as 
well as medical reports which point to malingering on the 
veteran's part, the Board places no weight of probative value 
on the veteran's descriptions of these purported stressors.  
See Cartright v. Derwinski, supra.   Accordingly, combat 
status is not shown by the evidence of record.

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
this regard, the veteran's own contentions and/or testimony 
are insufficient, standing alone, to verify his stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Verification efforts have been undertaken to the extent 
practicable by the RO.  Specifically, in June 2004, the 
veteran provided the RO with his unit of assignment as 
requested by the Marine Corps Historical Center.  Based on 
that information, the RO requested verification of the 
veteran's three claimed stressors: the death of shipmate R. 
in March 1972; transporting casualties from Vietnam on his 
ship; and the two incidents referred to above in which he 
alleged that his ship was fired upon.  
The three stressors listed above are the only three which the 
veteran has described with anything approaching particularity 
to be subject to verification.  

In an effort to assist the veteran, the Board's October 2003 
remand required the AOJ to contact the U.S. Marine Corps 
Historical Center in order to verify the three stressors 
described by the veteran at his June 2002 hearing.   In April 
2004, the Marine Corps Historical Center requested the name 
of the veteran's battalion and regiment or squadron as well 
as exact date information.  In May 2004, the AOJ advised the 
veteran of this request and in June 2004 the veteran 
responded with the battalion and squadron information.  He 
did not, however, provide additional information concerning 
the dated of the alleged incidents as requested.  The AOJ, 
however, did provide such additional information.  See the 
letter from the AMC to the Marine Corps Historical Center, 
dated November 18, 2004.  

In response, the Marine Corps Historical Center provided 
detailed records for each of the veteran's ships of 
assignment.  The death of shipmate R. and the use of those 
ships to transport casualties from Vietnam were unverified.  
The veteran's claim that his ship received hostile fire from 
Vietnam was also unverified.  

[The Board notes that a four man reconnaissance team from the 
USS Denver was fired upon while in the Philippines during the 
veteran's period of assignment to the USS Denver.  However, 
the veteran's claimed stressor was hostile fire from Vietnam.  
The veteran does not allege that he ever was in the 
Philippines.  Moreover, there is no indication that the 
veteran was part of the four man team dispatched from the USS 
Denver included the veteran.]  

In short, the veteran's claimed stressors have not been 
verified, and element (2) has thus not been satisfied.  The 
claim fails on that basis alone.  

For the sake of completeness, the Board will discuss the 
remaining element, medical evidence of a nexus between the 
alleged in-service stressors and PTSD.  

Although the veteran's VA mental health treatment records 
from June 1995 to the present have indicated diagnoses of 
PTSD or the veteran's presentation of PTSD symptoms, there 
has not been a nexus opinion offered in those records.  For 
example, the January 1996 PTSD evaluation noted PTSD symptoms 
but did not render a positive diagnosis and further noted 
that the veteran's responses to objective psychological 
testing suggested an invalid profile.  A nexus opinion was 
not included.  

There is of record one nexus opinion, the September 2000 VA 
examination.  In that opinion the examiner attributes PTSD to 
experiences in service reported by the veteran.  As has been 
discussed above, the veteran's claimed stressors are all 
unconfirmed due to the lack of detail provided by the veteran 
or are directly in contrast to his hearing testimony.  A 
medical opinion diagnosing PTSD does not provide its own 
verification of the occurrence of the claimed in-service 
stressors.  See Moreau, supra.  Therefore, because the nexus 
opinion of the September 2000 examination and the diagnosis 
of PTSD relies upon uncorroborated stressors, it is not 
probative evidence.  See also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]

The Board observes in passing that in light of the fact that 
the veteran has been found not to have served in combat and 
his claimed stressors are unverified, thus failing one of the 
elements of 38 C.F.R. § 3.304(f), there is no obligation of 
the part of VA to assist him by furnishing him with an 
examination or nexus opinion.  
Cf. 38 C.F.R. § 3.159 (2004).  The facts of this case are 
different from those in Charles v. Principi, 16 Vet. App. 370 
(2002), in which the Court held that VA erred in failing to 
obtain a medical nexus opinion where evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus.  In 
this case, unlike Charles, one of the elements, in-service 
stressors, is lacking.

In short, the evidence associated with the file does not 
include a competent medical nexus opinion linking currently 
diagnosed PTSD to a confirmed stressor.  Element (3), medical 
nexus, has thus not been met.  The claim also fails on that 
basis also.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD, as two of the three required criteria of 38 C.F.R. 
§ 3.304(f) have not been met.  The benefit sought on appeal 
is accordingly denied. 


ORDER

Entitlement to an increased disability rating for bilateral 
pes planus is denied.

Entitlement to service connection for PTSD is denied.  


REMAND

3.  Entitlement to service connection for a back disability, 
including claimed as secondary to service-connected pes 
planus.  

4.  Entitlement to service connection for a skin condition.

The veteran is also seeking entitlement to service connection 
for a back disability and a skin condition.  

Although the Board regrets further postponing a decision on 
two claims that have been on appeal for almost a decade, the 
Board finds that a remand is necessary for further 
evidentiary development to ensure proper adjudication of 
these claims.

Reasons for remand

Stegall

In the Board's October 2003 remand, the matter of entitlement 
to service connection for a skin condition was remanded so 
that the veteran could be provided with a VA examination to 
determine the nature and etiology of any current skin 
disorder.  The examiner was instructed to consult with the 
veteran's claims folder as part of the development of the 
requested opinion.  

A review of the April 2004 VA examination report clearly 
indicates that the examiner did not review the veteran's 
claims folder prior to issuing the opinion.  The examiner 
specifically noted: "I can find no record dating from the 
patient's military service in the paper jacket."  

The Board notes that this matter is of special importance as 
the veteran's service medical records appear to indicate skin 
complaints and diagnoses in service.  As such, a review of 
the veteran's service medical records would be crucial to the 
adjudication of this issue.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  As such, the matter must be returned to VBA in 
order to obtain a medical opinion with reference to the 
veteran's entire claims folder and to ensure that the 
instructions of the prior remand have been carried out.  

Clarification and nexus opinion

With respect to the veteran's back claim, the current medical 
evidence of record is unclear as to whether the veteran 
currently has a back disability.  A diagnosis of degenerative 
disc disease of the lumbar and cervical spine was made in 
September 1995 based on X-ray reports; a November 1995 X-ray 
evidenced a compression fracture; a diagnosis of back strain 
was made in July 1996; and a diagnosis of myofascial pain 
syndrome of the cervical and lumbar spine was made in June 
1999.  

However, the veteran presented for a VA examination in April 
2004, after which the examiner indicated "Examination of the 
back revealed that he had no deformity. . . . X-rays of the 
back were normal. . . . there was no evidence of collapsed 
vertebrae.  Disc spaces were intact."  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any current back 
disability and the relationship, if any, between any 
identified spine disabilities and the veteran's period of 
active service from August 1971 to August 1973, including the 
veteran's complaints of back pain in service.  This must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  The veteran's VA claims folder 
should be referred to a physician with 
appropriate expertise to determine the 
existence, nature and extent of any 
spine disability.  The examiner should 
review the veteran's claims folder and 
render an opinion, in light of the 
veteran's entire medical history, as 
to the relationship, if any, between 
any identified spine disability and 
the veteran's military service, with 
specific consideration of complaints 
of back pain in service.  The examiner 
should also opine as to whether any 
current back disability is due to the 
veteran's service-connected pes planus 
disability.  If the reviewing 
physician believes that physical 
examination and/or diagnostic testing 
of the veteran is necessary, such 
should be scheduled.  A copy of the 
nexus opinion should be associated 
with the veteran's VA claims folder.  

VBA should also arrange for a medical 
opinion as to the matter of the nature 
and etiology of the veteran's skin 
condition, to include the 
relationship, if any, between any 
current skin disabilities and the 
veteran's military service, with 
specific consideration of skin 
complaints and diagnoses in service.  
If available, the specialist who 
conducted the April 2004 examination 
should provide this opinion.  If the 
April 2004 examiner is not available, 
the claims folder should be presented 
to a similarly qualified specialist.  
If the specialist deems it necessary, 
the veteran should undergo an 
additional VA examination and/or 
diagnostic testing.  The specialist's 
report should be associated with the 
veteran's VA claims folder.  

2.  VBA should then review the 
evidence of record, including any 
additional evidence obtained, and 
readjudicate the veteran's claims for 
entitlement to service connection for 
a back disability and a skin disorder.  
If the claims remain denied, VBA 
should provide the veteran with a 
SSOC.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


